Citation Nr: 0013690	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1992 to 
December 1995.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO) in which service 
connection for a bilateral hearing loss disability and a back 
disability was denied.  


FINDINGS OF FACT

1.  Competent evidence of a bilateral hearing loss disability 
has not been presented.

2.  Competent evidence of a back disability has not been 
presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The veteran has the burden to 
bring evidence to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well-grounded claim.  

With regard to the element of a claim for service connection 
requiring the existence of a current disability, the Board 
notes that a veteran's statements as to subjective 
symptomatology alone without medical evidence of an 
underlying impairment capable of causing the symptom alleged, 
generally cannot constitute plausible evidence of the 
existence of a current disability for VA service connection 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
For example, where medical science has been unable to 
determine with certainty an underlying cause of certain 
symptoms, even when alleged in common by numerous veterans 
who constitute a specific population of veterans rather than 
just by one veteran, special legislation has been required to 
enable VA to assist that population of veterans.  38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999); 
see also Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding 
that, although appellant as a lay person can certainly 
provide an account of symptoms he experiences, the appellant 
is not competent to provide a medical diagnosis).

I.  Hearing Loss 

The veteran, who served during a period of war, has appealed 
the denial of service connection for a bilateral hearing loss 
disability.  The veteran's representative, in March 1997, 
asserted that the detonation of explosive devices and the 
high noise exposure caused the veteran's bilateral hearing 
loss disability.  He contends that the performance of his 
profession as an artillery and combat engineer precipitated 
the veteran's hearing loss problem.  It is the decision of 
the Board that veteran has not submitted evidence of a well-
grounded claim for service connection for a bilateral hearing 
loss disability.

As noted above, the first requirement for a well-grounded 
claim is evidence of a current disability.  The veteran has 
indicated that exposure to 50 caliber machine gun firing as 
well as the handling and driving of M114 A2 Armored Personnel 
Carriers contributed to exacerbate his hearing loss problem.  
This is credible.  However, he does not have the medical 
expertise necessary to provide competent diagnosis as to a 
current hearing loss disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Service medical records show that the veteran's hearing was 
normal on his August 1992 Army transfer examination report.  
The audiogram provided pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
15
20
15
20
10

Speech recognition scores using the Maryland CNC Test were 
not obtained.  

The April 1993 audiogram provided pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
20
15
15
10
10

Speech recognition scores using the Maryland CNC Test were 
not obtained.  

The veteran complained of bilateral ear pain in June 1994.  
The diagnosis was ear tube dysfunction.  The September 1994 
audiogram provided pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
5
0
LEFT
30
15
10
5
5

Speech recognition scores using the Maryland CNC Test were 
not obtained.  

The veteran 's hearing was normal on his October 1995 
separation examination report.  The audiogram provided pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
15
15
10
10
0

Speech recognition scores using the Maryland CNC Test were 
not obtained.

VA examined the veteran in August 1996.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
15
15
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and the left ear.  

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 1,000, 2,000, 3,000 or 4,000 hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of frequencies 1,000, 2,000, 3,000 or 4,000 hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for sensorineural 
hearing loss may be granted if manifest to a compensable 
degree within 1 year of separation from service.  However, 
the veteran is under an obligation to establish a well-
grounded claim.

The claim for service connection for a bilateral hearing loss 
disability is not well grounded.  There is no competent 
evidence of a current bilateral hearing loss disability by VA 
standards.  The above referenced audiological evaluations do 
not show that the veteran's auditory threshold in any of the 
frequencies 1,000, 2,000, 3,000 or 4,000 hertz was 40 
decibels or greater; or that the auditory thresholds for at 
least three of frequencies 1,000, 2,000, 3,000 or 4,000 hertz 
were 26 decibels or greater; or that the speech recognition 
scores using the Maryland CNC Test were less than 94 percent.  
38 C.F.R. § 3.385 (1999).  In August 1992, April 1993, 
October 1995, and August 1996 the veteran's auditory 
threshold in the frequencies of 1,000, 2,000, 3,000 or 4,000 
hertz were less than 40 decibels and none were greater than 
20 decibels.  In September 1994 he had a 30 decibel loss at 
500 hertz, in the left ear, however this does not constitute 
a hearing loss disability in that only one of the three 
frequencies had a decibel loss greater than 26.  38 C.F.R. § 
3.385 (1999) requires at least three of the frequencies 
1,000, 2,000, 3,000 or 4,000 hertz be 26 decibels or greater 
to amount to a hearing loss disability.  As there is no 
evidence of a post service disability the claim is not well 
grounded, and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107; Murphy at 81.

II.  Back Disability

In March 1997 the veteran's representative indicated that the 
veteran's back disability had its onset during a partner 
resistance or muscle failure drill exercise in service.  They 
contend that the excessive weight and force caused by the 
other comrades at arms created the extreme muscular pain and 
caused the veteran's back disability.  

Service medical records show that the veteran 's spine was 
normal on his August 1992 Army transfer examination report.  
He complained of low back pain for approximately one month in 
March 1994.  The diagnosis was low back muscle strain.  In 
February 1995 he complained of low back pain and the 
assessment was low back pain.  The veteran's spine was normal 
on his October 1995 separation examination report.  

The VA examined the veteran in July 1996.  There were no 
postural abnormalities or fixed deformities of the back.  
There was no evidence of muscle spasm.  The veteran had a 
full range of motion of the lumbar spine.  There was no 
objective evidence of pain on motion on any movement of the 
lumbar spine.  There was no muscle atrophy of the lower 
extremities.  Patellar and Achilles muscle reflexes were 
average bilaterally and symmetrical.  The veteran had normal 
muscle strength and negative straight leg raising 
bilaterally.  X-rays revealed normal findings except for 
minimal osteophytosis of L5.  The examiner opined that this 
was due to the natural process of aging.  The diagnosis was 
negative spine examination.  

A review of the evidence shows that there is no evidence of a 
current back disability.  Although the veteran was seen for 
complaints of back pain in service a back disability was not 
diagnosed in service.  The VA examiner found that there was 
no back pathology.  The veteran has not presented evidence of 
a current back disability.  

In claiming service connection for a back disability the 
veteran is claiming service connection for symptoms rather 
than for an underlying disability from which the symptoms 
derive.  With regard to the element of a claim for service 
connection requiring the existence of a current disability, 
the Board notes that a veteran's statements as to subjective 
symptomatology alone, without medical evidence of an 
underlying impairment capable of causing the symptom alleged, 
generally cannot constitute plausible evidence of the 
existence of a current disability for VA service connection 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
see also Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding 
that, although appellant as a lay person can certainly 
provide an account of symptoms he experiences, the appellant 
is not competent to provide a medical diagnosis).

No medical evidence has been presented or secured in this 
case to render plausible a claim that a back disability 
exists currently that accounts for the symptoms described by 
the veteran or that symptoms for which the veteran claims 
service connection, constitute, in themselves, a current 
disability for the purposes of establishing a well grounded 
claim for service connection for a back disability.  
Accordingly, the claim for service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

III.  Conclusion  

The veteran's representative, in a May 1998 memorandum, avers 
that the VA must afford the veteran a thorough and 
contemporaneous medical examination.  The representative 
contends that the examination must be one, which takes into 
account prior medical records so that the evaluation of the 
claimed disability will be a fully informed one.  He cites to 
Green v. Derwinsky, 1 Vet. App. 121, 124 (1991); Roberts v. 
Derwinsky, 2 Vet. App. 287, 390 (1992) and Schorder v. Brown, 
6 Vet. App. 220, 224-25 (1994).  The representative ignores 
the fact that the VA examined the veteran with regard to the 
back claim in July 1996 and the hearing loss claim in August 
1996.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that when a claim is not well 
grounded, and there is no duty to assist the veteran further 
in the development of the claim because such additional 
development would be futile.  38 U.S.C.A. § 5107; Murphy at 
81.  In this case the veteran was examined in 1996 and 
neither a hearing loss disability nor a back disability was 
found.  As there is no evidence of post service disabilities 
the claims are not well grounded, and there is no duty to 
assist him further in the development of his claims.  Hence, 
the VA need not examine the veteran a second time.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for a back disability is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

